internal_revenue_service department of the treasury number release date index number 2041-dollar_figure 2601-dollar_figure re washington dc person to contact telephone number refer reply to cc psi 4-plr-106497-00 date date legend taxpayer spouse settlor revocable_trust trust share continuation share trust share continuation share trust share continuation share corporate trustee individual trustee foundation organization organization date date date 2a date state statute dear this is in response to the date letter and other plr-106497-00 correspondence requesting rulings on the application of sec_2041 and sec_2601 of the internal_revenue_code to the proposed transaction facts the facts submitted and representations made are as follows trust trust and trust were created and funded by settlor before date settlor who was taxpayer’s grandparent died before date it is represented that no additions constructive or otherwise were made to these trusts after date trust was executed on date and amended and restated on date 1a under the terms of trust at settlor’s death trust was divided into nine equal separate trusts one such trust share was established for taxpayer corporate trustee and individual trustee were designated as trustees the governing provisions of share are contained in paragraph sec_4 b c d and e of trust under paragraph a the trustees are to pay taxpayer and his descendants or any one or more of them such part or all of the share income and principal at such time or times and in such equal or unequal proportions as corporate trustee believes desirable for the best interests and welfare of taxpayer and his descendants in that order and as a group considering the desirability of supplementing their respective incomes or assets and all other circumstances and factors corporate trustee believes pertinent any undistributed_income is to be added to principal under paragraph b if taxpayer dies before complete distribution of the share property the remaining property is to be distributed to or for the benefit of such persons or organizations in such proportions and subject_to such trusts powers and conditions as taxpayer may appoint by will except that taxpayer may not appoint to or for his benefit his estate or the creditors of either under paragraph c any part of share not effectively appointed by taxpayer is to be divided on the death of the last to die of taxpayer and settlor per stirpes among the then living descendants of taxpayer if any otherwise per stirpes among the then living descendants of the nearest lineal ancestor of taxpayer who also was a descendant of settlor and of whom one or more descendants then are living or if none per stirpes among settlor’s then living descendants property allocated to a person who is a beneficiary of a separate trust under trust is to be be added to that separate trust and property plr-106497-00 allocated to any other beneficiary is to be retained in trust as a separate trust named for him or her and disposed of under the terms of share under paragraph d when each great-grandchild or more remote descendant of settlor for whom a_trust is held reaches age the trustee is to distribute to him or her the principal of that trust under paragraph e if not terminated sooner share is to terminate years after the last to die of settlor’s descendants living on date and the trust property is to be distributed to the beneficiary for whom the trust is held trust was created on date upon creation trust was divided into nine equal separate trusts one such trust share was established for taxpayer corporate trustee was designated as trustee the governing provisions for share are contained in paragraph sec_2 b c d and e of trust the provisions of paragraph sec_2 and b are identical to the provisions of paragraph sec_4 and b of trust paragraph c is identical to paragraph c with one exception if any part of share is not appointed pursuant to taxpayer’s power_of_appointment and there are no living descendants of settlor at the time of taxpayer’s death share is to be distributed outright to foundation paragraph d is identical to paragraph d of trust except distribution of principal is to be made to a great-grandchild or more remote descendant of settlor when he or she reaches age under paragraph e no property may be retained in trust longer than years after the death of the last to die of settlor’s descendants living on date at which time the trustee must distribute the property to the beneficiary for whom the trust is held trust was created on date upon creation trust was divided into six equal separate trusts one such trust share was established for taxpayer corporate trustee was designated as trustee the governing provisions for share are contained in paragraph sec_2 b c d and e of trust the provisions of paragraph sec_2 and b are identical to the provisions of paragraph sec_4 and b of trust and paragraph sec_2 and b of trust paragraph c is identical to paragraph c of trust and paragraph plr-106497-00 c of trust with one exception if any part of share is not appointed pursuant to taxpayer’s power_of_appointment and there are no living descendants of the nearest lineal ancestor of taxpayer who was also a descendant of settlor at the time of taxpayer’s death share is to be distributed per capita among settlor’s then living grandchildren if any otherwise in equal shares among settlor’s then living children or if none outright one-half to organization and one-half to organization if any grandchild of settlor is deceased leaving living descendants the share payable to the grandchild is to be divided among those descendants paragraph d is identical to paragraph d of trust and paragraph d of trust except distribution of principal is to be made to a great- grandchild or more remote descendant of settlor when he or she reaches age under paragraph e no property may be retained in trust longer than years after the death of the last to die of settlor’s descendants living on date at which time the trustee must distribute the property to the beneficiary for whom the trust is held taxpayer has drafted his will under article of his will taxpayer proposes to exercise the powers of appointment given him by settlor over the property in share share and share by appointing the trusts’ assets to continuation share continuation share and continuation share respectively the new trusts are to be governed by the terms of a revocable_trust revocable_trust which was created by taxpayer and his spouse spouse under section a of the revocable_trust if any issue of taxpayer and spouse survive taxpayer continuation share will be divided into shares to be allocated among the then living issue of taxpayer and spouse in accordance with state statute each share will be administered as a separate trust for that issue under section c the beneficiary of continuation share is to be a child or another issue of taxpayer and spouse for whom a share is allocated the beneficiary and not that beneficiary’s issue will be the primary beneficiary of each trust under section b if there are no surviving issue of taxpayer and spouse the property will be distributed outright to taxpayer’s heirs under section d during the beneficiary’s life the trustee will pay to the beneficiary and the beneficiary’s issue as much income and principal as is necessary for proper health education support and maintenance plr-106497-00 under section e after the beneficiary’s death the trustee will distribute the balance of the principal of continuation share to any entities or persons other than the beneficiary’s estate the beneficiary’s creditors and the creditors of the beneficiary’s estate as the beneficiary may direct by will under section f if the beneficiary does not exercise the power the continuation share property will be divided into shares for the beneficiary’s issue in the manner provided in state statute each such share will be held in trust for that issue and administered as described above for continuation share if the beneficiary has no living issue the property will be divided into shares for the issue of taxpayer and spouse in accordance with state statute and each share will be retained in trust for that issue and administered as described above for continuation share if there are no living issue of taxpayer and spouse the property will be distributed outright to taxpayer’s heirs under section g if not terminated sooner every share administered under continuation share or created by the exercise of any power_of_appointment under its provisions will terminate no later than years after the death of the last survivor of the issue of settlor who were alive on date if a_trust is so terminated the trustee will distribute all of the property to the income beneficiaries of the trust in the proportion in which they are entitled or eligible in the case of discretionary payments to receive income immediately before the termination taxpayer proposes to exercise the power_of_appointment for share to pass the share property to continuation share created in section of the revocable_trust the provisions for continuation share are identical to those of continuation share except that under section g every trust administered under the provisions of section or created by the exercise of any power_of_appointment under its provisions will terminate no later than years after the death of the last to die of settlor’s issue living on date taxpayer proposes to exercise the power_of_appointment for share to pass the share property to continuation share created in section of the revocable_trust the terms for continuation share are identical to those of continuation share except that under section g every trust administered under the provisions of section or created by the exercise of any power_of_appointment under its provisions will terminate no later than the date next preceding the end of years after the death of the last to die of settlor’s issue living on date requested rulings plr-106497-00 taxpayer’s testamentary exercise of his powers of appointment with respect to share share and share will not result in the inclusion in his gross_estate of the property passing by those appointments taxpayer’s testamentary exercise of his powers of appointment with respect to share share and share will not result in the generation-skipping_transfer_tax becoming applicable to the property passing pursuant to those appointments to continuation share continuation share and continuation share or to any subsequent transfer from them when a person who is an issue of taxpayer exercises the power_of_appointment which that person may come to hold under continuation share continuation share or continuation share the exercise of that power will not result in the inclusion of the property in his or her gross_estate when any person who is an issue of taxpayer does not exercise a testamentary_power_of_appointment which that person may come to hold under continuation share continuation share or continuation share the failure to exercise the power will not result in the inclusion of the property in his or her gross_estate law and analysis sec_2033 provides that a decedent’s gross_estate shall include the value of all property to the extent of the decedent’s interest at the time of death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment by creating another power_of_appointment which under applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power plr-106497-00 sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or the decedent’s creditors or the decedent’s estate or the creditors of the decedent’s estate or b expressly not exercisable in favor of the decedent or the decedent’s creditors or the decedent’s estate or the creditors of the decedent’s estate sec_20_2041-3 provides that property subject_to a power_of_appointment which is not a general power is includible in the holder’s gross_estate if the power is exercised by will and if the power is exercised by creating another power_of_appointment which under the terms of the instrument creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of creation of the first power or b if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_termination a taxable_distribution or a direct_skip under section a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax gstt is generally applicable to generation- skipping transfers made after date section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax does not apply to a transfer from a_trust that was irrevocable on date but only to the extent that such transfer is not made out of principal added to the trust after date or out of income attributable to principal so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor held a power with respect to the trust that would have caused the value of the trust to be included in the settlor’s gross plr-106497-00 estate for federal estate_tax purposes by reason of sec_2038 or by reason of sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided in sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26 b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp’s child c for life c was plr-106497-00 given a testamentary power to appoint the remainder in further trust for the benefit of c’s issue in default of c’s exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established the trust c exercised the power in a manner that validly extends the trust in favor of c’s issue until the later of may years from the date the trust was created or the death of c’s child plu sec_21 years c’s exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c’s child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c’s exercise of the power could extend the trust based only on the life of c’s child plu sec_21 years or only for a term of years from the creation of the trust but not the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example of sec_26_2601-1 the facts are the same as in example except local law provides that the effect of c’s exercise is to extend the term of the trust until may whether or not c’s child predeceases that date by more than years c’s exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c’s exercise is either to extend the term of the trust until years after the death of c’s child or to extend the term of the trust until the first to occur of may or years after the death of c’s child in the present case taxpayer is a beneficiary of share share and share established respectively under the trust agreements creating trust trust and trust each agreement provides taxpayer with a testamentary_power_of_appointment over his separate share created in that agreement because taxpayer cannot exercise any such power to or for himself or his benefit his estate his creditors or the creditors of his estate his testamentary powers of appointment are not general powers of appointment taxpayer will exercise his testamentary power with respect to share to create continuation share which will be divided into separate shares representing each child of taxpayer or the child’s issue and held accordingly taxpayer will exercise his testamentary power in the same way for share and share for each such share of a continuation share taxpayer will create a testamentary_power_of_appointment exercisable by the beneficiary of that share in favor of entities or persons other than the beneficiary’s estate creditors or the creditors of his or her estate plr-106497-00 under the terms of each continuation share the property of a respective continuation share will be distributed outright and free of trust within a period measurable from the date of creation of the original power ie taxpayer’s power that is every share administered under a continuation share or established by an exercise of a power_of_appointment under a continuation share must terminate no later than the day next preceding the end of years or in the case of share no later than years after the death of the last survivor of the settlor’s issue living on the date of the creation of the respective trust trust or trust in which the taxpayer’s original power that he exercised to establish the continuation share was created thus the proposed testamentary exercise of taxpayer’s limited_power_of_appointment with respect to share share and share will not create another power which can under state law be exercised in a manner that postpones the vesting of any estate or interest or suspends the absolute ownership or power of alienation of the property of the respective share for a period without regard to the date of the creation of taxpayer’s original power accordingly taxpayer’s testamentary exercise of the powers of appointment created in trust trust and trust will not cause the property of share share or share to be included in his gross_estate under sec_2041 or likewise a beneficiary’s exercise or non-exercise of the testamentary_power_of_appointment created for him or her with respect to a share of continuation share continuation share or continuation share will not cause the property of that respective continuation share to be included in the beneficiary’s gross_estate under sec_2041 or taxpayer’s testamentary powers of appointment were created respectively under trust trust and trust each such trust was irrevocable on date and it is represented that no additions constructive or otherwise were made to these trusts after date as discussed above under the facts presented taxpayer’s proposed testamentary exercise of a limited_power_of_appointment with respect to a share will not create another power which can under state law be exercised in a manner that postpones the vesting of any estate or interest in the respective share or suspends the absolute ownership or power of alienation of the property of the share without regard to the date of the creation of the original power created for taxpayer for the respective share consequently taxpayer’s testamentary exercise of his powers with respect to share share and share will not result in the generation- skipping transfer_tax becoming applicable to the property passing pursuant to plr-106497-00 those appointments to continuation share continuation share and continuation share or to any subsequent transfer from them the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosure copy for purposes
